Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 4-12 and 15-19 remain present. Claims 2-3 and 13-14 have been canceled. 
Claims 1, 4-12 and 15-19 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

At least claims 1, 7,9 and 12, 15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 8 and 11 of US. Patent No 10,910805. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make a mounting assembly claimed in this application as explicitly taught by claims 6, 8 and 11 of US 10,910,805.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103

Claims 1, 5-9, 10 -12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,257,530 to Tsai.

Regarding claim 1, Tsai discloses an adapter device for cable hanger, comprising:
a housing (10) having a floor, a rear wall extending generally perpendicularly from the floor, a ceiling extending generally parallel to the floor, and side walls extending generally perpendicularly from the floor and rear wall, the rear wall including a mounting hole (13);
wherein the housing includes an open-ended slot (11) in each side wall generally parallel to the floor, wherein one of the side walls forms an upper edge of the slot, and wherein a toothed surface (no numeral) forms a portion of the lower end of the slot; and
wherein the ceiling includes first features (threads 12) configured to engage a securing member (fattener 81, fig. 7); 


wherein movement of the securing member toward the floor engages a mounting structure (80) positioned in the slots, and wherein the first and second features resist movement of the securing member in a direction away from the floor when the securing member engages the mounting structure.
Tsai discloses a clamp, comprising all the features as disclosed above in claim 1. Tsai is silient about the housing and/or the screwing member is formed of polymeric material. It would have been obvious to one of ordinary skill in the art at the time the invention was effective to make the housing or the screw member with polymeric material since the change in material and involves only routine skill in the art. The motivation for doing so would be to afford to lower the weight and increase output of parts along with their resistance to chemically hostile conditions.

Regarding claim 5, wherein the toothed surface is in the side wail.

Regarding claim 6, Tsai is also silient about the size of the mounting hole having a nominal diameter of % inch. it would have been obvious to a person having ordinary skill in the art, a before the effecting filing date of the claimed invention to make the size or dimension of the mounting hole having a nominal diameter of % inch since a change in size or dimension of an element involves only routine skill in the art . The motivation 
Regarding claim 7, wherein the first features are first threads, and the second features are second threads that mate with the first threads.

Regarding claim 8, wherein the first features are first teeth, and wherein the second features are second teeth that enmesh with the first teeth.

Regarding claim 9, Tsai also discloses the adapter defined in Claim 1, in combination with the mounting structure (80).

Regarding claim 10, Havener or Tsai discloses applicant’s basic inventive concept, all the elements which are shown above with the mounting structure as horizontal support or a strengthening crosspiece but not specifically discloses the mounting structure is a ladder rung. However, the mounting structure in Tsai or Havener could be utilized as horizontal support on a ladder for a person's foot or used in any relevant application is well known in the art. Therefore it would have been obvious to one having ordinary skill in the art at the time the effective of the invention to make the mounting structure as a ladder rung as recited in the claim.

Regarding claim 11, the adapter as disclosed further in combination with a cable hanger (20) mounted in the mounting hole.


Regarding claims 13-14, Claims 13-14 recited limitations similar to those recited in claims 2-3, are therefore also rejected for the same reason as rejected above in claims 2-3.

Regarding claims 15-17 and 19, claims 15-17 and 19 recited limitations similar to those recited in claims 7-9 and 11, are therefore also rejected for the same reason as rejected above in claims 7-9 and 11.

Regarding claim 18, claims 18, recited limitations similar to those recited in claim 10, is therefore also rejected for the same reason as rejected above in claim 10.

Claims 1, 4, 6-10, 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,341,909 to Havener (IDS).

Regarding claim 1, Havener discloses a clamp, comprising:
a housing (fig. 1) having a floor (25,26)(Fig. 1), a rear wall (20) extending generally perpendicularly from the floor, a ceiling (32, 33,23, 24, FIG. 2) extending
generally parallel to the floor, and side walls (21)(FIG. 1) extending generally perpendicularly from the floor and rear wall, each of the floor  and the rear wall including a mounting hole (31);


wherein the ceiling includes first features (threads aperture 35, fig. 4)) configured to engage a securing member (fastener 36)

the adapter further comprising a securing member (36) that engages the features (35) in the ceiling and is movable relative to the ceiling in a direction generally normal to the floor, the securing member including second features (threads bolt/fastener 36) that engage the first features,

wherein movement of the securing member toward the floor engages a mounting structure (S) positioned in the slot, and wherein the first and second features resist movement of the securing member in a direction away from the floor when the securing member engages the mounting structure.

Regarding claim 1, Havener discloses a clamp, comprising all the features as disclosed above in claim 1. Havener is silient about the housing and/or the screwing member is formed of polymeric material. . It would have been obvious to one of ordinary skill in the art at the time the invention was effective to make the housing or the screw member with polymeric material since the change in material and involves only routine 

Regarding claim 4, wherein the toothed surface is in the floor.

Regarding claim 6, Havener is silient about the size of the mounting hole having a nominal diameter of % inch. it would have been obvious to a person having ordinary skill in the art, a before the effecting filing date of the claimed invention to make the size or dimension of the mounting hole having a nominal diameter of % inch since a change in size or dimension of an element involves only routine skill in the art . The motivation for doing so would be to allow smooth insert and removal of the cable hanger mounted in the hole.

Regarding claim 7, wherein the first features are first threads, and the second features are second threads that mate with the first threads.

Regarding claim 8, wherein the first features are first teeth, and wherein the second features are second teeth that enmesh with the first teeth.

Regarding claim 9, Havener also discloses the adapter defined in Claim 1, in combination with the mounting structure (S)



Regarding claim 11, the adapter as disclosed further in combination with a cable hanger (Figs 7-8) mounted in the mounting hole.

Regarding claim 12, claim 12 recited limitations similar or equal to those recited in claims 1 and 6, is therefore also rejected for the same reason as rejected under claim 6.
Regarding claims 15-17 and 19, claims 15-17 and 19 recited limitations similar to those recited in claims 7-9 and 11, are therefore also rejected for the same reason as rejected above in claims 7-9 and 11.

Regarding claim 18, claims 18, recited limitations similar to those recited in claim 10, is therefore also rejected for the same reason as rejected above in claim 10.

Response to Arguments


Applicant basically argues that the subject matter of claims 2-3 and 13-14 (claimed on polymeric material which was now canceled and incorporated into independent claims 1 and 12) are not obvious in view of Tsai or Havender because of the reasons as presented on the Remarks, pages 5-8. The examiner is not persuaded by these arguments.

Arguments over Material:
As stated in the previous office action, the subject matter of polymeric material  formed on the housing and securing member according to claims 1 and 12  is merely a matter of design choice, because a change in material is generally recognized as being within the level of ordinary skill in the art and  the material of housing and securing member according to the claims are already known from or suggested by other arts and since the claimed structures and the function they perform are the same as the prior art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) cited in MPEP 2144.04; In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).Thus according to KSR, one skilled in the art could have combined or modified the elements as claimed by known methods with no change in their respective functions, nor change the principle of operation,and the modification would have yield predictable results to one of ordinary 
Double Patenting Rejection: 
No Terminal Disclaimer has been filed or received in the record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632